UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1471


PYLORD P. DOE, M.D.,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA, for the Department of Human Health
Services,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:14-cv-01441-TDC)


Submitted:   July 23, 2015                 Decided:   July 27, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Pylord P. Doe, Appellant Pro Se.     Rebecca Ann Koch, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Pylord P. Doe, M.D., appeals the district court’s order

granting Appellee’s motion to dismiss and dismissing Doe’s civil

action on res judicata grounds and for failure to state a claim.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Doe v. United States, No. 8:14-cv-01441-TDC (D. Md. Mar.

27, 2015).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                       2